Exhibit 10.28

Snap Inc.

 

Non-Employee Director Compensation Policy

(Adopted on November 3, 2017)

 

Effective on Snap Inc.’s 2018 annual meeting of stockholders, this non-employee
director compensation policy provides that each non-employee director will
receive the following compensation for board of directors and committee
services:

 

•

an annual retainer for board of director membership of $75,000, paid in cash;

 

•

an annual retainer of $75,000 for chairing the board of directors, paid in cash;

 

•

an annual retainer of $25,000 for chairing the audit committee, $20,000 for
chairing the compensation committee, and $10,000 for chairing the nominating and
corporate governance committee, each paid in cash; and

 

•

an annual grant of equity with a fair market value as of the date of grant of
$250,000, comprised of 50% in RSUs vesting after one year, and 50% in stock
options vesting after one year.

All annual cash retainers will be paid quarterly in arrears. Additionally, in
the event of a change to the designated chair for a committee, the annual cash
retainer for chairing such committee will be prorated based on the number of
days the chair held the position. The annual grants of equity described above
will be subject to pro-rata acceleration on a director’s discontinued service on
our board of directors and automatic full acceleration in the event of a change
in control, as defined in the Snap Inc. 2017 Equity Incentive Plan.

Non-employee directors are also encouraged to accumulate stock ownership equal
in value to five times the annual retainer for board of director membership
within the later of five years from the effective date of the non-employee
director compensation policy or each non-employee director’s initial election to
serve on the board of directors. Previously owned and vested stock and shares
held in trust for the benefit of the non-employee director or his or her
immediate family members are counted for purposes of determining stock
ownership.

 

***